IN THE SUPREME COURT OF THE
                                       STATE OF OREGON


In the Matter of the Revocation of the Driving Privileges of     )      Marion County Circuit Court
                                                                 )      Case no. 99C-12784
TIMOTHY LEE MCNUTT,                                              )
                                                                 )
       Petitioner-Appellant, Petitioner on Review,               )      SC S49002
v.                                                               )      CA A109284
                                                                 )
DRIVER AND MOTOR VEHICLE                                         )
SERVICES DIVISION (DMV),                                         )
                                                                 )
     Respondent-Respondent, Respondent on Review.                )
----------------------------------------                         )
TODD BRADLEY MANNELIN,                                           )      Marion County Circuit Court
                                                                 )      Case no. 99C-12847
       Petitioner-Appellant, Petitioner on Review,               )
v.                                                               )
                                                                 )      SC S49023
DRIVER AND MOTOR VEHICLE                                         )      CA A108316
SERVICES BRANCH (DMV),                                           )
                                                                 )
       Respondent-Respondent, Respondent on Review.              )
------------------------------------------                       )
In the Matter of the Suspension of the Driving Privileges of     )      Marion County Circuit Court
                                                                 )      Case no. 99C-12646
BRAD JARRETT DELZER,                                             )
                                                                 )      SC S49212
       Petitioner-Appellant, Petitioner on Review,               )      CA A107761
v.                                                               )
                                                                 )
DRIVER AND MOTOR VEHICLE SERVICES                                )
BRANCH, (DMV),                                                   )      ORDER AFFIRMING
                                                                 )      BY AN EQUALLY
       Respondent-Respondent, Respondent on Review,              )      DIVIDED COURT




       Upon consideration by the court.
       These cases are consolidated for decision. The decision of the Court of Appeals is
affirmed by an equally divided court.
       Dated this                 day of November 2003.



                                                     WALLACE P. CARSON, JR.
                                                     CHIEF JUSTICE



Leeson, J., resigned January 31, 2003, and did not participate in the decision of this case.
Kistler, J., did not participate in the consideration or decision of this case.